ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_01_FR.txt. 609

OPINION DISSIDENTE DE M. ODA
[Traduction]

Interprétation du mot «intervention» au sens de l'article 62 du Statut —
Jurisprudence de la Cour: quatre arrêts concernant des requêtes à fin d'inter-
vention au titre de l'article 62, rendus en 1981, 1984, 1990 et 1999 — Evolution
de l'institution de l'« intervention en qualité de non-partie» — Participation de
l'Etat intervenant soit en qualité de partie, soit en qualité de non-partie —
Question de savoir si l'Etat demandant à intervenir doit préalablement démon-
trer qu'un intérêt est pour lui en cause, ou s'il incombe aux parties à l'instance
principale de démontrer que l'intérêt de cet Etat tiers n'est pas en cause —
Question de savoir si l'existence d'un intérêt de nature juridique ne peut être
examinée qu'au stade du fond — Application des principes de l'intervention aux
circonstances de l'espèce — Refus opposé aux Philippines d'avoir accès aux
écritures des Parties — Impossibilité pour les Philippines, du moins jusqu'au
deuxième tour de plaidoiries, de savoir comment les prétentions respectives des
Parties se rattacheraient à leur propre revendication de souveraineté sur le
Nord-Bornéo -— Question de savoir s'il aurait convenu de recevoir l'interven-
tion.

1. Jai voté contre le dispositif de l’arrêt parce que je suis fermement
convaincu qu'il aurait dû être fait droit à la requête des Philippines à fin
d'intervention en l'affaire entre l’Indonésie et la Malaisie.

Ce vote m'a conduit à exposer la présente opinion dissidente. Je sou-
haite toutefois insister sur le fait que mon désaccord avec la Cour se
limite pour l'instant strictement a la question tranchée dans cet arrêt,
c'est-à-dire au droit pour les Philippines d'intervenir en la présente espèce,
et ne saurait nullement être considéré comme reflétant mon point de vue
quant à la validité de toute revendication que les Philippines pourraient
formuler à l'égard du Nord-Bornéo, ou quant au fond de l'instance prin-
cipale entre l'Indonésie et la Malaisie.

*

2. Ma position en la présente espèce découle de mon interprétation de
l’«intervention» au sens de l’article 62 du Statut, interprétation qui, par
certains aspects, s’écarte de celle de la Cour. Mon interprétation étant
demeurée constante dans toute la jurisprudence de la Cour sur cette ques-
tion, il me semble opportun de commencer par un bref historique de
l'application par la Cour de la disposition précitée.

3. Bien que l’article 63 du Statut concernant l’intervention lorsque est
en cause l'interprétation de conventions multilatérales remonte aux
conventions de La Haye de 1899 et 1907 pour le règlement pacifique des
différends internationaux, ce n’est pas avant 1920, avec l'introduction de
l'article 62 dans le Statut de la Cour permanente de Justice interna-

38
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 610

tionale, qu’apparut une disposition traitant de l’intervention d’Etats dont
un intérêt serait en cause. Toutefois, l’introduction de cette disposition ne
mit nullement un terme au débat sur le rôle dévolu à un Etat tiers auto-
risé à intervenir et le résultat potentiel d’une telle intervention.

4. Dans l’affaire du Plateau continental (Tunisiel Jamahiriya arabe
libyenne), qui fut, de fait, la première affaire d'intervention à être sou-
mise à la Cour depuis l’adoption, en 1920, de l’article 62 du Statut de la
Cour permanente de Justice internationale (lequel était quasiment iden-
tique à l’article 62 du Statut actuel), la Cour rendit, le 14 avril 1981, un
arrêt rejetant à l'unanimité la demande à fin d'intervention présentée par
Malte. Dans mon opinion séparée jointe à cet arrêt (et je voudrais faire
observer ici que certains commentateurs ont considéré cette opinion sépa-
ree comme de facto une opinion dissidente), je concluais, après une étude
attentive de l'élaboration de l'article 62 du Statut de la Cour permanente,
qu'un Etat pouvait être autorisé à participer à l'instance principale en
qualité de non-partie et qu'il n'était pas nécessaire, pour une telle inter-
vention, qu'existe un lien juridictionnel entre l'Etat intervenant et les
parties à l'instance principale. Cette proposition n'ayant pas reçu le sou-
tien de la majorité de la Cour, je crois que c’est probablement la première
fois qu’a alors été évoqué le concept d'intervention en qualité de non-
partie, Dans cette opinion, je déclarais:

«[A] mon avis, les motifs exposés par la Cour interprètent d’une
façon trop restrictive le paragraphe | de l’article 62. Je regrette
qu'on ait ainsi limité la notion d'intervention lors de la première
occasion réelle où l'on en ait demandé l'application.» (Plateau conti-
nental ( Tunisie/ Jamahiriya arabe libyenne), requête à fin d'interven-
tion, arrêt, CEJ. Recueil 1981, p. 23, par. 1.)

5. Dans l'affaire du Plateau continental (Jamahiriya arabe libvennel
Malte), qui fut la deuxième affaire, dans la jurisprudence de la Cour, à
traiter de l'intervention au titre de l’article 62, la Cour, dans son arrêt du
21 mars 1984, rejeta la requête à fin d’intervention de l'Italie, mais, cette
fois-ci, par onze voix contre cing. Cinq juges, dont moi-même, émirent
l'avis que l'intervention de l'Italie aurait dû être reçue. Dans l'opinion
dissidente jointe à l’arrêt de la Cour en cette affaire, j'affirmais que:

«La Cour y définit à priori la portée du type d'intervention qu’elle
tient pour une véritable intervention (façon de faire qui me paraît
erronée), puis en tire la conclusion que la requête de l'Italie ne rentre
pas dans cette catégorie» (Plateau continental (Jamahiriya arabe
libyenne! Malte), requête à fin d'intervention, arrêt, C.L.J. Recueil
1984, p. 90-91, par. 2)

et

«J'ai exposé ci-dessus comment, selon moi, la requête de l'Italie
entrait dans le cadre de l'institution de l'intervention prévue par le

39
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 611

Statut, et pourquoi c’est à bon droit que I’Italie considère qu’un inté-
rêt d’ordre juridique est pour elle en cause dans le différend. Il y a
trois ans, à propos de l'intervention de Malte, j'avais avancé une
thèse presque identique, fondée sur des motifs pratiquement sem-
blables.» (C.1J. Recueil 1984, p. 113, par. 43.)

Le concept d'intervention en qualité de non-partie semblait ainsi avoir
quelque peu gagné du terrain a la Cour.

6. En 1990, après ces deux affaires dans lesquelles la Cour avait rejeté
les requêtes à fin d'intervention soumises par des Etats tiers, une chambre
de la Cour constituée en 1987 pour connaître de l’affaire du Différend
frontalier terrestre, insulaire et maritime accorda au Nicaragua l’autori-
sation d’intervenir. Ce fut la première fois, dans toute l’histoire de la
Cour, qu'une telle intervention était admise. La chambre, constituée de
trois des cing juges dissidents qui s’étaient exprimés dans la précédente
affaire et de deux juges ad hoc, jugea à l'unanimité, le 13 septembre 1990,
que l’objet de l’intervention du Nicaragua, qui était d'informer la Cour
de la nature des droits du Nicaragua qui étaient en cause dans le litige, ne
pouvait être considéré comme inapproprié (C.1J. Recueil 1990, p. 92).
Du point de vue de la Cour, il ne pouvait y avoir aucun doute quant à
Pimportance des principes généraux de la juridiction consensuelle, selon
lesquels aucun autre Etat que les parties à la procédure ne saurait parti-
ciper à celle-ci sans le consentement des parties initiales. La Cour déclara
pourtant que:

«I découle ... aussi de la nature juridique et des buts de l’interven-
tion que l'existence d’un lien juridictionnel entre Etat qui demande
à intervenir et les parties en cause n’est pas une condition du succès
de sa requête.» (Différend frontalier terrestre, insulaire et maritime
(El Salvador! Honduras), requête à fin d'intervention, C.LJ. Recueil
1990, p. 135, par. 100.)

La Cour poursuivit:

«la procédure de l'intervention doit permettre que l'Etat dont les
intérêts risquent d’être affectés puisse être autorisé à intervenir, alors
même qu'il n'existe pas de lien juridictionnel et qu’il ne peut par
conséquent pas devenir partie à l'instance» (ibid. ).

Le Nicaragua, qui avait obtenu copie des écritures soumises par El Sal-
vador et le Honduras, considérait qu'il avait un intérêt de nature juri-
dique susceptible d'être affecté par la décision en l’espèce; la Cour accorda
au Nicaragua l'autorisation d'intervenir sur la question du régime juri-
dique des eaux du golfe de Fonseca. Le véritable débat ne commença qu'à
ce moment-là: par une ordonnance en date du 14 septembre 1990 (Dif-
férend frontalier terrestre, insulaire et maritime (ET Salvador! Honduras ;
Nicaragua (intervenant) ), C.J. Recueil 1990, p. 146), la Cour autorisa
le Nicaragua à présenter une déclaration écrite et El Salvador et le Hon-
duras à présenter des observations écrites sur celle-ci. Le Nicaragua put
ensuite plaider oralement en qualité de non-partie lors de la phase du

40
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 612

fond. Ce fut la première fois dans l’histoire de la Cour qu’un Etat fut
autorisé à intervenir au titre de l’article 62 du Statut.

7. Dans l'affaire de la Frontière terrestre et maritime entre le Came-
roun et le Nigéria, la Cour, par son ordonnance du 21 octobre 1999, a
autorisé à l'unanimité la Guinée équatoriale à intervenir (requête de la
Guinée équatoriale à fin d'intervention, C.J. Recueil 1999 (IT), p. 1029).
La Guinée équatoriale, dans sa requête, avait précisé qu’elle ne cherchait
«pas à être partie à l'affaire soumise à la Cour» (ibid. ; les italiques sont
de moi). Conformément à cette ordonnance, la Guinée équatoriale a, lors
de la phase du fond, présenté sa déclaration écrite et les Parties ont alors
chacune soumis leurs observations concernant cette déclaration. La Gui-
née équatoriale va maintenant être autorisée à participer en qualité de
non-partie à la procédure orale lors de la phase du fond en l'instance
principale, prévue pour le printemps 2002. Il convient de noter que le pré-
sident de la Cour à l’époque où a été rendue cette ordonnance était l’un
des cinq juges dissidents en l'affaire de l’intervention de l'Italie en 1984.

8. Tout au long de ces quatre affaires (lesquelles représentent quasi-
ment la totalité de la jurisprudence de la Cour sur la question de l’inter-
vention), ma position est demeurée inchangée: l’article 62 du Statut de la
Cour devrait être interprété largement de manière à permettre a un Etat
qui, même en l'absence de lien juridictionnel avec les parties, démontre
qu’«un intérêt d’ordre juridique est pour lui en cause» de plaider en
l'affaire en qualité de non-partie, sans devoir nécessairement se ranger du
côté de l’Etat demandeur ni de celui de l’Etat défendeur en l'instance
principale. L'institution de l'«intervention en qualité de non-partie» a
considérablement évolué au cours de ces vingt dernières années et il serait
peut-être exagéré d’affirmer que la jurisprudence constante de la Cour
limite l'intervention à la participation en qualité de partie.

9. Il nous faut garder présente à l’esprit la manière dont l’«interven-
tion» a été considérée par la Cour dans son ensemble ou par des
membres de celle-ci. Après avoir pris part à trois affaires dans lesquelles
avait été déposée une requête à fin d'intervention — respectivement par
Malte, par l'Italie et par le Nicaragua —, j'ai exposé ma conception de
l'«intervention en qualité de non-partie» au titre de l’article 62 du Statut,
forme d'intervention pour laquelle il n'est pas nécessaire qu’existe un lien
juridictionnel entre l'Etat intervenant et les parties à l'instance principale
et par laquelle l'Etat intervenant (après avoir eu accès à toutes les écritures
des parties) peut être autorisé à participer, mais non en qualité de partie,
en présentant ses observations écrites et en prenant part ensuite à la pro-
cédure orale en l’instance principale. Pai formulé cette conception dans
un cours donné à l’Académie de droit international de La Haye en 1993.
Il m'a semblé utile d'en citer quelques passages:

41
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 613

«2. Intervention dans des affaires mettant en cause des intérêts de
nature juridique d'Etats tiers — application de l'article 62

c) Quelques réflexions concernant l'intervention au titre de l'article 62

116. Après avoir commenté les trois dernières requêtes à fin
d intervention. qui concernaient toutes trois des questions de délimi-
tation maritime ou de statut de zones maritimes — coïncidence qui
n’est pas sans revêtir une certaine importance —, je voudrais formu-
ler quelques observations générales sur l'intervention au titre de
l’article 62, en d’autres termes, sur l'intervention lorsqu'un Etat tiers
considère qu'un intérêt juridique est pour lui en cause. J’examinerai
premièrement la question de savoir si un lien juridictionnel est néces-
saire entre l'Etat intervenant et les Etats initialement parties au litige
en l'affaire principale et, deuxiémement, la question de savoir si la
décision rendue par la Cour dans l'instance principale doit égale-
ment lier l'Etat intervenant.

117. On peut soutenir l’idée qu’un lien juridictionnel entre l'Etat
souhaitant intervenir et les parties initiales à l'affaire serait nécessaire
si l'Etat en question devait participer à l’instance en tant que partie de
plein droit, et qu'en ce cas l'arrêt de la Cour aurait indubitablement
pour lui force obligatoire. Il est d’ailleurs probable que l'Etat tiers
serait alors en droit d'introduire devant la Cour une affaire distincte
ayant le même objet. En revanche, laisser participer à la procédure un
Etat tiers qui agirait comme partie de plein droit sans avoir de lien
juridictionnel avec les parties initiales et sans être de ce fait lié par le
caractère contraignant de l'arrêt reviendrait sans doute purement et
simplement à introduire par un subterfuge une affaire qui n’aurait pu
autrement être soumise à la Cour par défaut de compétence. Une telle
situation semble inadmissible dans la mesure où la juridiction de la
Cour internationale de Justice repose sur le consentement d'Etats sou-
verains et n'est pas obligatoire en l’absence de ce consentement.

118. H me semble toutefois que la situation dans laquelle un droit
ergu omnes est en cause entre deux Etats, mais où un Etat tiers a
également émis une prétention concernant un tel droit, constitue une
hypothèse qui mérite ici une attention particulière. S'agissant par
exemple d’une affaire de souveraineté sur une île ou de délimitation
d’une frontière territoriale entre deux Etats, lorsqu'un Etat tiers se
trouve lui aussi en mesure de faire valoir sa souveraineté sur l’île en
question ou sur le territoire susceptible d’être délimité par ladite
frontière, ou encore d’un différend sur un droit de propriété, faire
dépendre l’intervention de l'Etat tiers de l’existence d’un lien juridic-
tionnel risquerait d’aboutir à un résultat déraisonnable. Et si l’on
considère que ce lien est dans tous les cas indispensable pour rece-
voir l'intervention, la notion d’intervention dans des affaires portées
devant la Cour internationale de Justice ne pourra que s’étioler sans
que son objectif ait pu étre atteint. La cause générale de la justice
internationale en aura été desservie.

42
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 614

Dès lors, même si l'Etat tiers n’a pas de lien juridictionnel à pro-
prement parler avec les parties initiales à l'instance, la possibilité
qu'il puisse intervenir ne doit pas être exclue; toutefois, son statut
dans l'instance ne pourra dans ce cas être celui de partie au sens
donné à ce terme dans le droit interne des Etats. Dans de tels cas, le
rôle joué par l'Etat intervenant doit être limité. Cet Etat peut faire
valoir une prétention concrète contre les parties initiales à l'instance,
sans toutefois que cette prétention n’outrepasse les limites de la
requête ou du compromis à l’origine de l'instance principale. Même
alors, l'Etat intervenant ne pourra demander à la Cour une décision
confirmant directement sa prétention.

119. En d’autres termes, la portée potentielle de la décision de la
Cour n’en serait pas étendue: cette dernière resterait toujours tenue
de ne se prononcer que dans les limites de la requête ou du compro-
mis à l’origine de l’affaire. L'Etat intervenant devrait se satisfaire de
tout avantage qu’il pourrait tirer de la situation née d’une telle déci-
sion. Qui plus est, il ne pourrait certainement se soustraire à la force
obligatoire de la décision pour aucun des aspects à l’égard desquels
l'intervention a été admise.

L'Etat intervenant n’aura ainsi réussi à faire protéger ses droits
que si la Cour refuse de reconnaître la prééminence de ceux de l’une
ou l’autre des parties initiales. Si, au contraire, la Cour se prononce
dans son arrêt en faveur des droits de l’une ou l’autre de ces parties,
l'Etat intervenant se verra sans aucun doute privé de toute possibilité
présente ou future de faire valoir des prétentions contraires à ces
droits. À la lumière de ces considérations, il ne semble pas possible
de soutenir que l'Etat intervenant, à moins qu'il ne soit partie à la
procédure au même titre que les parties initiales, tirerait de son inter-
vention un avantage indu sans pour autant se placer lui-même dans
une position désavantageuse.

120. A cet égard, je voudrais réitérer mes doutes quant à la ques-
tion de savoir si la Chambre de la Cour constituée dans l'affaire du
Différend frontalier terrestre, insulaire et maritime a eu raison d’affir-
mer, dans son arrêt rendu sur le fond en 1992, que

«un Etat qui est autorisé à intervenir au titre de l’article 62 du Sta-

tut et qui n’acquiert pas la qualité de partie à l'affaire considérée

n'est pas lié par l'arrêt rendu dans instance dans laquelle il est

intervenu» (C.1.J. Recueil 1992, p. 609).

N'étant pas en mesure de partager la conclusion de cet arrêt,
j'avais exprimé le point de vue que

«en tant qu’intervenant non partie, le Nicaragua sera certaine-

ment tenu par l’arrét dans la mesure où celui-ci porte sur la situa-

tion juridique des espaces maritimes du Golfe» (ibid., p. 620).

J'ajouterai qu’affirmer le contraire pourrait laisser penser qu'un
intervenant au titre de l’article 62 devrait pouvoir adopter une posi-
tion moins responsable qu’un intervenant au titre de l’article 63, et se

43
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 615

trouverait ainsi avantagé par rapport aux parties initiales. Le simple
fait qu’un intervenant pourrait éventuellement ne pas être considéré
comme une partie au sens de l’article 59 ne suffit pas pour passer
outre aux exigences de l'équité qui sont ici évidentes. Mais il importe
également que tout Etat souhaitant intervenir sache ce qu'il en est
avant de demander l'autorisation d'intervenir.

3. Cas où est en cause l'interprétation de principes et de règles de
droit international — incidence de l'article 63 sur l'article 62

121. Si l’interprétation d’une convention multilatérale par la Cour
intéresse forcément un Etat partie à cet instrument, quoique non
partie à instance, il semble qu'il n’y ait aucune raison valable de
penser que l'interprétation par la Cour des principes et règles de
droit international présente moins d’intérêt pour les Etats. Par consé-
quent, si l'interprétation d’une convention internationale permet
l'intervention d’Etats tiers en application de l’article 63 du Statut, on
peut se demander pourquoi il ne pourrait en aller de même s’agissant
de l'interprétation des principes et règles de droit international.

L'absence de lien juridictionnel n’est pas une raison suffisante
pour empêcher un Etat d'intervenir en qualité de non-partie dans
une instance principale où est en cause l'application de principes et
règles de droit international, car l'interprétation de ces principes et
règles par la Cour aura certainement force obligatoire pour l'Etat
intervenant. Qui plus est, tout comme dans le cas de l’article 63, les
dispositions de l’article 59 ne garantissent en réalité aux Etats qui ne
sont pas intervenus dans l'instance principale aucune immunité à
l'égard de l'application ultérieure de l'interprétation donnée par la
Cour des principes et règles en question.

122. Je ne prétends évidemment pas que l'article 63 du Statut
autorise une telle intervention. Je dis simplement que ce mode d’inter-
vention, n’entrainant pas la qualité de partie, dans une instance où le
lien juridictionnel fait défaut mais où l'interprétation donnée par la
Cour a force obligatoire, a été institué par l’article 63. Si ce genre
d intervention est possible, l’article 62, rapproché de l’article 63, peut
être considéré comme englobant ce mode d’intervention, à condition
que l'intérêt d’ordre juridique existe. En d’autres termes, l’interven-
tion fondée sur l’article 62 couvre les cas dans lesquels un Etat inter-
venant qui n’est pas partie à l'instance cherche à se protéger contre
une certaine interprétation des principes et règles de droit interna-
tional. Le mode d'intervention pourrait dans ce cas être identique à
celui prévu par l'article 63, l'Etat tiers ne comparaissant ni comme
demandeur, ni comme défendeur, et ne pouvant revendiquer aucun
droit ou titre spécifique contre les Etats parties à l'instance initiale.
J'ai par exemple à l'esprit l'affaire du Passage par le Grand-Belt, ou
encore l’affaire Jan Mayen.

123. On pourrait objecter que les Etats qui risquent d'être affectés

44
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 616

par l’interprétation des principes et règles de droit international par
la Cour seront innombrables et que, si l'interprétation de ces prin-
cipes et règles peut avoir pour effet de donner accès à la Cour à tous
les Etats en tant qu'intervenants, cela suscitera a l’avenir de nom-
breux cas d’intervention. Ce problème doit être examiné du point de
vue de la politique judiciaire future et plus particulièrement du point
de vue de la bonne administration de la justice internationale. Cela
ne doit toutefois pas conduire à rejeter une requête effective à fin
d'intervention dans laquelle l'Etat requérant affirme qu’un intérêt
d'ordre juridique peut être affecté par l'interprétation donnée par la
Cour des principes et règles de droit international. De même, la pos-
sibilité ne saurait être exclue que la Cour soit saisie d’un nombre
croissant d’instances sur la base de l’article 63. Le fait que celui-ci ait
rarement été invoqué jusqu’à présent ne garantit pas qu'il continuera
à en aller de même, si je me fonde sur l'affaire pendante concernant
V Application de la convention sur le génocide. Ainsi ce problème
concerne-t-il non seulement l’article 62, mais aussi l’article 63.

Cependant, à la différence de l’article 63, qui concerne l’interpré-
tation de conventions internationales, l’article 62 est assorti de cer-
taines restrictions. Son paragraphe 2 prévoit ainsi que «la Cour
décide». En d’autres termes, la Cour dispose de certains pouvoirs
discrétionnaires pour autoriser ou non l'Etat qui présente la requête
à intervenir dans l'instance. Plus importante encore est la restriction
énoncée au paragraphe | de cet article 62, où il est exigé de l'Etat
demandant à intervenir qu’«un intérêt d'ordre juridique [soit] pour
lui en cause». Tout risque de voir s'étendre l'application de l’ar-
ticle 62 ne pourra donc qu'être limité du fait de l'exercice par la
Cour de son pouvoir discrétionnaire, en particulier pour ce qui est
de déterminer si l'Etat demandant à intervenir a ou non un inté-
rêt de cet ordre.» (Oda, «The International Court of Justice Viewed
from the Bench (1976-1993)», Recueil des cours de l’Académie de
droit international de La Haye, vol. 244, 1993, p. 83-87.)

Pa

10. Après avoir examiné l'institution de «intervention en qualité de
non-partie», j’examinerai à présent la façon dont fonctionne, et devrait
en pratique fonctionner, cette institution aux termes de l’article 62 du
Statut, le seul à concerner |’«intervention», et qui dispose:

«1. Lorsqu’un Etat estime que, dans un différend, un intérét
d'ordre juridique est pour lui en cause, il peut adresser à la Cour une
requête, à fin d'intervention.

2. La Cour décide.»

Telle que je l'interprète, cette disposition signifie qu'un Etat pour qui «un
intérêt d'ordre juridique est ... en cause» devrait avoir la possibilité de

participer, soit en qualité de partie (aux côtés du demandeur ou aux côtés
du défendeur), soit en qualité de non-partie, à la phase de l’examen au

45
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 617

fond en présentant des observations écrites puis en prenant part à la pro-
cédure orale.

11. Lorsque la participation en qualité de non-partie devrait être auto-
risée, ce qui est le cas ici, ce n’est pas à l'Etat cherchant à intervenir —
lequel, en la présente espèce, n’a eu connaissance de l’objet du différend
qu'au travers du compromis du 31 mai 1997 par lequel la Cour a été sai-
sie de celui-ci — de démontrer à l'avance qu’un intérêt est pour lui en
cause. À défaut de participer à la phase de examen au fond, l'Etat cher-
chant à intervenir n’a aucun moyen de connaître les questions soulevées
en l'espèce, en particulier lorsque l'accès aux pièces écrites lui est refusé.
Dans la perspective d’un rejet de la demande d'intervention, c’est au
contraire aux parties à instance principale que devrait incomber la tâche
de démontrer que l'intérêt de l'Etat tiers ne sera pas affecté par la déci-
sion de la Cour.

Celle-ci peut, dans certaines affaires, retenir les objections des parties à
Pinstance principale établissant «avec une clarté toute particulière»
(expression qui apparaît aux paragraphes 59 et 70 de l’arrêt) que l'intérêt
allégué par l'Etat cherchant à intervenir n’entretient qu'un rapport très
éloigné avec l’objet de laffaire. C’est ainsi que, lorsqu’un Etat se trouve
géographiquement distant du lieu objet du différend et n’entretient aucun
lien de nature historique ou administrative avec les parties, il est possible
de démontrer à l'avance qu'aucun de ses intérêts n’est susceptible d’être
mis en cause en rapport avec aucune des questions territoriales ou fron-
talières objet du différend. Tel n'est pas le cas ici. Les deux îles objet du
différend se trouvent à proximité du Nord-Bornéo, quoique la question
de savoir si elles font historiquement et géographiquement partie de
celui-ci doive être tranchée par la Cour.

12. En réalité, dans le cas de la requête de la Guinée équatoriale à fin
d'intervention (dans l'affaire entre le Cameroun et le Nigéria), les deux
parties principales semblent avoir eu quelque difficulté à déterminer si des
intérêts de l'Etat cherchant à intervenir seraient effectivement en cause et
elles ne se sont donc pas opposées à la demande de la Guinée équatoriale.
La Cour a reçu cette intervention uniquement parce que les parties à
l'instance principale ne s’y étaient pas opposées — mais non, il est vital de
le souligner, en raison d’un quelconque point de vue que la Cour aurait
pu nourrir sur la question de savoir si l'intérêt de la tierce partie risquait
d’être en cause. Dans l'affaire en question, la Cour n’a pas indiqué si un
tel intérêt pouvait être en cause.

La question de savoir si, en fait, il existe ou non pour l'Etat intervenant
un intérêt d’ordre juridique ne peut être considérée qu’au moment de
l'examen au fond. Il peut arriver que la Cour, après avoir entendu les
vues de l'Etat intervenant à l’instance principale, conclue que, après tout,
l'intérêt de [Etat tiers ne sera pas affecté par sa décision en l'espèce. Tel
est le sens de l'expression «intervention en qualité de non-partie», qui se
rapporte à une forme d'intervention totalement différente de celle dans
laquelle un Etat tiers souhaite participer à l'instance principale du côté de
l'Etat demandeur ou de l'Etat défendeur afin d’y plaider sur l'objet

46
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 618

de l’instance en question. Ce type d’intervention relève également de l’ar-
ticle 62 du Statut, ainsi que je l’ai indiqué plus haut au paragraphe 8.

*

13. La présente procédure s’est déroulée d’une manière très éloignée de
ce qui vient d’être décrit. Les Philippines ont eu connaissance de l’objet
du différend entre l’Indonésie et la Malaisie (en d’autres termes, de la
question de la souveraineté sur Sipadan et Ligitan) tel qu’il avait été
exposé à l’article 2 du compromis du 31 mai 1997. Les Philippines igno-
raient, et ignorent toujours, comment les deux Parties présenteraient
leurs positions respectives concernant la souveraineté sur les deux îles en
question et comment ces positions pourraient affecter les intérêts des Phi-
lippines. Ces dernières pouvaient tout au plus supputer que leurs intérêts
au Nord-Bornéo pourraient être affectés en fonction de ce que l’Indoné-
sie et la Malaisie plaideraient en Pinstance principale au sujet de ces deux
îles, mais elles n'étaient certainement pas en mesure de déterminer quels
seraient les «traités, accords et ... toufs] autre[s] élément[s] de preuve
produit[s] par les Parties» sur la base desquels celles-ci demanderaient à
«la Cour de déterminer ... si la souveraineté sur Pulau Ligitan et Pulau
Sipadan appartient à la République d’Indonédie ou à la Malaisie».

En conséquence des objections soulevées par l'Indonésie et la Malaisie,
les Philippines se sont vu refuser l’accès aux écritures des Parties et n’ont
donc pas été (et ne sont toujours pas) en mesure de savoir si, en fait, leurs
intérêts sont ou non en cause dans l'instance principale. En demandant
l'autorisation d'intervenir, les Philippines n'avaient d’autre choix que de
faire connaître dans leur requête leur revendication de souveraineté au
Nord-Bornéo, laquelle pourrait être affectée par la décision de la Cour en
l'espèce.

14. C’est à l'Indonésie et à la Malaisie, et non aux Philippines, qu'il
incombe d’assurer à ces dernières que leurs intérêts ne seront pas affectés
par l'arrêt que la Cour rendra en l'instance principale. Est-il vraiment rai-
sonnable -— ou même acceptable — que l'Indonésie et la Malaisie
demandent aux Philippines d'expliquer dans quelle mesure les intérêts
de ces dernières pourraient être affectés par une décision de la Cour
en l'espèce alors qu’elles refusent l’une et l’autre de leur faire connaître
le raisonnement sur lequel elles appuient leur revendication en l'instance
principale? J'ai à cet égard du mal à suivre le raisonnement de la Cour
lorsque celle-ci affirme que:

«l'Etat qui, comme en l’espèce, se prévaut d’un intérêt d'ordre juri-
dique ne portant pas sur l’objet même de l’affaire doit nécessaire-
ment établir avec une clarté toute particulière l’existence de l'intérêt
dont il se réclame» (arrêt. par. 59),

et que

«l'intérêt d'ordre juridique que les Philippines invoquent pour être

47
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 619

admises à intervenir en l'espèce peut être établi avec d’autant plus de
clarté qu'il ne porte pas sur l’objet même de l'affaire» (arrêt, par. 78).

La Cour me semble confondre cette forme d'intervention avec celle qui
résulterait d’une requête à fin d'intervention en l'instance principale, soit
en qualité d'Etat demandeur, soit en qualité d'Etat défendeur.

15. C'est avec surprise, et non sans consternation, que je note que la
Malaisie, dans ses «observations sur la requête à fin d’intervention dépo-
sée par le Gouvernement de la République des Philippines», en date du
2 mai 2001. a renvoyé au moins treize fois à son propre mémoire en l’ins-
tance principale et a même fait référence à deux reprises au mémoire de
l'Indonésie, ni Pune ni l’autre de ces deux pièces n'ayant été communi-
quée aux Philippines. Dans ses «observations», la Malaisie à élevé des
objections à la requête des Philippines à fin d'intervention, s'exprimant
sur les «traités, accords et ... tou[s] autre[s] élément[s] de preuve» sur les-
quels, supposait-elle simplement, les Philippines pourraient s'appuyer
pour affirmer que leur intérêt pourrait être en cause. En fait, lorsque les
Philippines, dans leur requête du 13 mars 2001, ont fait état de leur inté-
rêt au Nord-Bornéo, elles n’ont fait référence qu’en des termes très géné-
raux à des «traités, accords et ... tou[s] autre[s] élément{s] de preuve»,
sans s'exprimer de façon plus spécifique à leur égard.

L’Indonésie a en revanche été plus prudente et n’a fait référence, dans
ses observations, ni à ses écritures, ni à celles de la Malaisie. Au moment
où elles ont déposé leur requête à fin d'intervention, et au moins jusqu'au
deuxième tour de plaidoiries, les Philippines ne pouvaient connaître la
manière dont les revendications respectives de l'Indonésie et de la Malai-
sie sur les deux îles en question se rattacheraient à leur propre revendica-
tion de souveraineté sur le Nord-Bornéo. Il n'existait aucun élément
autre que le compromis du 31 mai 1997 entre l'Indonésie et la Malaisie à
partir duquel les Philippines auraient pu ne fût-ce que spéculer sur la
position de ces dernières ou sur la substance de leurs revendications res-
pectives.

16. Au cours du premier tour de plaidoiries, les Philippines (auxquelles
il avait été demandé d'exposer leurs vues avant l'Indonésie et la Malai-
sie), s'étant vu refuser l'accès aux écritures, firent état d’un certain
nombre de «traités, accords et ... autre[s] élément[s] de preuve» dont elles
pensaient qu'ils pourraient être invoqués par les Parties à Pinstance prin-
cipale. Au cours des deux tours de plaidoiries qui suivirent la présenta-
tion initiale des Philippines, l'Indonésie et la Malaisie, tout en maintenant
les Philippines dans l'ignorance du contenu de ces documents, purent
débattre librement de la pertinence ou non en l'instance principale de ces
«traités, accords et ... autre[s] élément[s] de preuve» évoqués par les Phi-
lippines.

A l'issue du premier tour de plaidoiries par ’Indonésie et la Malaisie,
qui faisait suite aux premières plaidoiries des Philippines, ces dernières
avaient désormais une vague idée des points de vue adoptés par ces deux

48
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 620

Etats à l'égard des «traités, accords et ... autres] élément{s] de preuve»
auxquels elles avaient d’elles-mêmes fait initialement référence lors de
leurs premières plaidoiries. De surcroît, les Philippines ne pouvaient être
certaines que l’Indonésie et la Malaisie avaient, au cours de ces plaidoi-
ries, épuisé leurs arguments concernant les «traités, accords et ... autres]
élément[s] de preuve», les deux Parties en question s'étant en fait limitées
à commenter ceux des «traités, accords et ... autre[s] élément[s] de preuve»
évoqués par les Philippines lors de leurs plaidoiries. Toute la procédure
suivie en cette affaire me frappe comme ayant été quelque peu déloyale
envers Etat intervenant. Je pense que la question des «traités, accords
et ... autre[s] élément[s] de preuve» ne pouvait, et n’aurait pas di, être
discutée avant que les Philippines n’aient eu une possibilité de participer
à l’instance principale, ainsi que cela avait été le cas pour le Nicaragua
dans l’affaire portée en 1992 devant la Chambre.

J'estime que tous les arguments de fond (exposés au cours de la pro-
cédure orale lors des audiences tenues du 25 au 29 juin 2001) concernant
les «traités, accords et ... autre[s] élément[s] de preuve» sur la base des-
quels la Cour décidera qui de l’Indonésie ou de la Malaisie détient la sou-
veraineté sur Pulau Ligitan et Pulau Sipadan auraient dû être avancés
lors de la phase au fond de l’instance principale, et que les Philippines
auraient dui être autorisées à prendre part à celle-ci en qualité de non-
partie, tout comme le Nicaragua et la Guinée équatoriale l'ont été dans
les deux affaires les plus récentes au cours desquelles a été soulevée la
question de l'intervention.

17. Je ne pense pas qu'il incombait aux Philippines, afin que la Cour
leur accorde l'autorisation d'intervenir, de convaincre celle-ci que «des
intérêts d’ordre juridique spécifiés pourraient être en cause dans les cir-
constances de la présente espèce» (arrêt, par. 93), ni qu’il leur incombait
de démontrer à la Cour «qu’elles étaient fondées à intervenir dans
l'affaire pendante entre l'Indonésie et la Malaisie» (arrêt, par. 94). Si la
Cour «demeure informée des positions exposées devant elle dans la pré-
sente instance par l'Indonésie, la Malaisie et les Philippines» (arrêt,
par. 94), pourquoi n’a-t-elle pas donné aux Philippines la possibilité de
plaider leur cause sur un pied d’égalité avec l'Indonésie et la Malaisie lors
de la phase au fond de l'instance principale?

Les Parties à l'instance principale et la Cour n'auraient rien eu à perdre
en autorisant les Philippines à intervenir en qualité de non-partie en la
présente espèce et, en particulier, les intérêts légitimes des Parties à l'ins-
tance principale n'en auraient pas été compromis, même s'il était devenu
clair, lors de la phase au fond, qu'il n'y avait pas pour les Philippines
d'intérêt en cause.

*
18. En conclusion, je crains que la Cour ne soit parvenue au présent
arrêt sans avoir correctement déterminé la signification de «I intervention

en qualité de non-partie» prévue à l’article 62 du Statut de la Cour. Cette

49
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. ODA) 621
notion a considérablement évolué dans la jurisprudence de la Cour au

cours des vingt dernières années de son histoire, en particulier depuis

l'intervention du Nicaragua en 1990 et celle de la Guinée équatoriale
en 1999.

(Signé) Shigeru Opa.

50
